                Case 1:19-cr-00686-CM Document 63 Filed 06/17/21 Page 1 of 1



         1hr l .lm 0/ft,,• of
        Elizabeth E. Macedonio




Electronically Filed

The Honorable Colleen McMahon
Senior United States District Judge
Southern District of New York
500 Pearl Street
New York, New York I 0007

                                Re: Re: United States v. Denzell Funderburk
                                             19 Cr. 686 (CM)

Dear Judge McMahon:

       With the consent of the government and Pretrial Services, I write to respectfi lly request
modification in Mr. Funderburk's conditions of release.

        Mr. Funderburk was arrested and released on October l, 2019. The conditions of his r lease includ
a $50,000 bond with home detention and electronic monitoring. After consulting with Pretria Officer Ren
Bolin, it is requested that t   ndition of ho e detention be re laced with that of a curfe to be set b
Pretrial Services. Mr. Funderburk will still remain under electronic monitoring.

       This application is brought as Mr. Funderburk has secured employment and el minating th
condition of home detention will afford him the opportunjty to maintain his job while till under th
watchful eye of Pretrial.

       I thank your Honor for her consideration in this matter.


                                              Respectfully submitted,

                                              6lizabeth     e. 1v1aoedonto
                                              Elizabeth E. Macedonio
                                              Counsel for Defendant Denzel! Funderburk




All Parties Via ECF                          USDCSDNY                                          .
                                                                                               '
                                             DOCUMENT
